Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the documents received on August 22, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932).
In reference to claims 1-4, 6-11, 13 and 14 TAKAHASHI et al. discloses a packaging unit (figure 5) for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area 3 that simultaneously supports more than one cassette 7 that contain pharmaceuticals (figures 4, 5 & 7), the dispensing area 3 including a motor base 50 supporting a plurality of motorized outlets 9 respectively associated with the cassettes 7 to selectively open the cassettes 7 thereby ejecting pharmaceuticals (figure 36) from the cassettes 7 towards the motor base 50, and each motorized outlet 9 of the motor base 50 including a photo (camera) sensor 13 to verify count/number 8 of pharmaceuticals dispensed from the cassettes 7; packaging equipment 6 below the dispensing area 3 and in communication with the dispensing area 3 operable to fill the containers V with pharmaceuticals that are dispensed from the cassettes 7 in the dispensing area 3; a plurality of chutes 51-54 connecting the dispensing area 3 to the packaging equipment 6, each chute 31 including a plurality of tracks (defined by 62 & 63; figures 7, 8, 10, 12 & 14), each track corresponding to one of the cassettes 7 supported on the dispensing area (figure 7); a control system 44 coupled to the dispensing area (figure 37) and the packaging equipment 6 to control operation of the packaging equipment (column 11 lines 1-55); and a receptacle 21 supported by the packaging equipment (figure 29) between the chutes 31 and the container V of the packaging equipment, wherein the plurality of tracks converge (figures 7, 8, 10, 12 & 14) to direct the pharmaceuticals that are dispensed from the cassettes 7 into the receptacle 21, and wherein the receptacle directs the pharmaceuticals received from the plurality of tracks as a group to a shutter finger 17 actuated by a link mechanism 93 between a first and second position to dispense the pharmaceuticals into the containers V. TAKAHASHI et al. does not disclose packaging equipment including a feed stock roll as claimed. 

YASUNAGA et al. teaches a packaging unit for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area (figure 3; surrounds chute) to simultaneously support a plurality of cassettes 32 that contain pharmaceuticals, the dispensing area configured to selectively open the cassettes 32; packaging equipment 21 in communication with the dispensing area, the packaging equipment 21 including a feed stock 98 roll (97) and take-up roll (figure 14 illustrates multiple rolls) for forming pouches, the packaging equipment 21 operable to fill the pouches with pharmaceuticals that are dispensed from the cassettes 32 in the dispensing area; a control system 115 coupled to the packaging equipment 21 to control operation of the packaging equipment (paragraphs 383, 387-388; figure 59); a chute 31 connecting the dispensing area to the packaging equipment; and a receptacle 80 supported by the packaging equipment between (figure 2) the chute 31 and the feed stock 98 roll to direct the pharmaceuticals received from the plurality of tracks as a group into the pouches formed by the feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging equipment of TAKAHASHI et al. to include a feed stock roll for forming pouches as taught by YASUNAGA et al. since column 16 lines 18-21 of TAKAHASHI et al. states the packaging equipment is not limited to container vials, but also includes resin or paper formed into bags/pouches.
Both TAKAHASHI et al. and YASUNAGA et al. disclose a packaging unit comprising an enclosed dispensing area.  YUYAMA et al. teaches a packaging unit comprising: a dispensing area 2 that is exposed during operation, wherein operation of the dispensing area 2 includes distribution of pharmaceuticals from the exposed dispensing area 2 to packaging equipment 4.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the main body 2 of the dispensing area disclosed by TAKAHASHI et al. to include an exposed frame as taught by YUYAMA et al., since the disclosure of YUYAMA et al. suggests such a modification would not render the packaging unit inoperative, such that the configuration of the dispensing area as exposed or enclosed would be art recognized equivalents as it pertains to the function of supporting a series of cassettes containing pharmaceuticals in a packaging unit.
TAKAHASHI et al. discloses a packaging unit comprising a plurality of chutes 51-54 connecting the dispensing area 3 to the packaging equipment 6, each chute 51-54 including a plurality of tracks; however, TAKAHASHI et al. does not disclose a cover provided over the chutes as claimed.  HARVEY et al. teaches a packaging unit comprising a plurality of chutes 30 defined by a series of tracks 36, wherein a cover 38 made of clear material is provide over the chutes.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging unit of TAKAHASHI et al to include a clear cover since column 5 lines 30-36 of HARVEY et al. states such a modification allows the flow of material through the chutes to be monitored for the purpose of clearing any chutes that become lodged with misoriented product.  It would have been further obvious at the time of the invention to modify the cover of TAKAHASHI et al. in view of HARVEY et al. to be liftable since making elements removable is a known technique for the purpose of replacement of the element.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880),  YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932) as applied to claim 1, and further in view of KIM (US 7,641,073).
With respect to claim 5, TAKAHASHI et al. discloses a packaging unit comprising packaging equipment with a single feed stock roll, not a second feed stock roll.  KIM teaches a packaging unit comprising packaging equipment including a first feed stock roll and a second feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the packaging equipment of TAKAHASHI et al. to include a single feed stock roll or a first and second feed stock roll since the combined teachings of TAKAHASHI et al. and KIM suggest the equivalence of either packaging equipment arrangement for their use in the packaging art for the purpose of forming a pouch to receive pharmaceuticals dispensed from a dispensing area and the selection of any of these known equivalents to form a pouch would be within the level of ordinary skill in the art.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932) as applied to claim 8, and  further in view of CICOGNANI (US 7,878,366).
In reference to claim 12, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle; however TAKAHASHI et al. does not disclose optical sensors (cameras) that capture images from the packaging unit as claimed.  CICOGNANI teaches a packaging unit comprising a camera 71 coupled to a receptacle 91 that receives a plurality of pharmaceuticals from a dispensing area 3.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the receptacle of TAKAHASHI et al. to include a camera since column 5 lines 45-65 of CICOGNANI states such a modification provides a checking means for the purpose of ensuring the integrity of the pharmaceuticals passing through the receptacle for packaging within a container.
Claims 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and OKUMA (US 2012/0096807).
In reference to claims 15-18 and 20, TAKAHASHI et al. discloses a method of packaging pharmaceuticals into pouches, the method comprising: receiving at a dispensing area 3 a plurality of cassettes 7 that contain pharmaceuticals, the dispensing area 3 configured to selectively open the cassettes 7 utilizing a motor base 50 supporting a motorized drum 9 at each of the plurality of cassettes 7 to eject pharmaceuticals from openings in the cassettes towards the motor base 50; verifying, using a plurality of photo (camera) sensors 13 positioned at the motor base 50, that a correct number 8 of pharmaceuticals are dispensed (figure 36) from the cassettes 7; directing pharmaceuticals to a plurality of chutes 51-54 connecting the dispensing area 3 to packaging equipment 6, each chute 31 including a plurality of tracks (defined by 62 & 63; figures 7, 8, 10, 12 & 14), each track corresponding to one of the cassettes 7 supported on the dispensing area (figure 7); directing the pharmaceuticals to a receptacle 21 supported by the packaging equipment (figure 29) between the chutes 31 and a container V of the packaging equipment; and wherein the receptacle directs the pharmaceuticals received from the plurality of tracks as a group to a shutter mechanism 17 actuated by a link mechanism 93 between a raised (figure 34) link mechanism 93 position to allow pharmaceuticals to be directed into a container and a lowered link mechanism 93 position to store the pharmaceuticals in the receptacle prior to packaging within the container. TAKAHASHI et al. does not disclose providing the packaging equipment with a feed stock roll as claimed. 
YASUNAGA et al. teaches a packaging unit for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area (figure 3; surrounds chute) to simultaneously support a plurality of cassettes 32 that contain pharmaceuticals, the dispensing area configured to selectively open the cassettes 32; packaging equipment 21 in communication with the dispensing area, the packaging equipment 21 including a feed stock 98 roll (97) and take-up roll (figure 14 illustrates multiple rolls) for forming pouches, the packaging equipment 21 operable to fill the pouches with pharmaceuticals that are dispensed from the cassettes 32 in the dispensing area; a control system 115 coupled to the packaging equipment 21 to control operation of the packaging equipment (paragraphs 383, 387-388; figure 59); a chute 31 connecting the dispensing area to the packaging equipment; and a receptacle 80 supported by the packaging equipment between (figure 2) the chute 31 and the feed stock 98 roll to direct the pharmaceuticals received from the plurality of tracks as a group into the pouches formed by the feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging equipment of TAKAHASHI et al. to include a feed stock roll for forming pouches as taught by YASUNAGA et al. since column 16 lines 18-21 of TAKAHASHI et al. states the packaging equipment is not limited to container vials, but also includes resin or paper formed into bags/pouches.
Both TAKAHASHI et al. and YASUNAGA et al. disclose a method of packaging pharmaceuticals comprising providing an enclosed dispensing area.  YUYAMA et al. teaches a method of packaging pharmaceuticals comprising: providing a dispensing area 2 that is exposed during operation, wherein operation of the dispensing area 2 includes distribution of pharmaceuticals from the exposed dispensing area 2 to packaging equipment 4.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the main body 2 of the dispensing area disclosed by TAKAHASHI et al. to include an exposed frame as taught by YUYAMA et al., since the disclosure of YUYAMA et al. suggests such a modification would not render the packaging unit inoperative, such that the configuration of the dispensing area as exposed or enclosed would be art recognized equivalents as it pertains to the function of supporting a series of cassettes containing pharmaceuticals in a packaging unit.
TAKAHASHI et al. discloses a method of packaging pharmaceuticals by directing, using the receptacle identified in the rejection above, pharmaceuticals into pouches.  TAKAHASHI et al. is silent to the disclosure of a camera associated with the packaging of the pharmaceuticals as claimed.  OKUMA teaches a method of packaging pharmaceuticals into pouches, wherein a camera is positioned to examine the pouches after the pharmaceuticals have been placed therein.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging method of TAKAHASHI to include a step of verifying the number of pharmaceuticals packaged in the pouches with a camera, since paragraph 154 of OKUMA teaches providing a camera in a packaging method is a known step of inspecting a pharmaceutical packaging for the purpose of ensuring that an appropriate number of pharmaceuticals have been packaged within a pouch.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and OKUMA (US 2012/0096807) as applied to claim 18, and further in view of CICOGNANI (US 7,878,366).
In reference to claim 19, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle; and, the modification of TAKAHASHI et al. in view of OKUMA provides a camera downstream of the receptacle as claimed.  However TAKAHASHI et al. does not disclose a second camera/optical sensors (cameras) that capture images as required in claim 19.
CICOGNANI teaches a packaging unit comprising a camera 71 coupled to a receptacle 91 that receives a plurality of pharmaceuticals from a dispensing area 3.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the receptacle of TAKAHASHI et al. to include a camera since column 5 lines 45-65 of CICOGNANI states such a modification provides a checking means for the purpose of ensuring the integrity of the pharmaceuticals passing through the receptacle for packaging within a container.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 7-8 filed August 22, 2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  The previous 35 USC 103 rejections have been withdrawn. However, upon reconsideration of the prior art, an alternative interpretation of TAKAHASHI has been applied in the rejection above, which is found to overcome the pending arguments by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731